                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                        8:17CR127

        vs.
                                                                         ORDER
CARLOS RAMOS,

                       Defendant.

       THIS MATTER is before the court on the motion of April L. O’Loughlin to withdraw as
counsel for the defendant, Carlos Ramos (Filing No. 75). For good cause shown, the motion will
be granted. Eric W. Kruger, 7520 Fairway Drive, Omaha, Nebraska 68152, Telephone No. 402-
651-5505, is appointed to represent the defendant for the remainder of the proceedings and shall
forthwith file an appearance in this matter. April L. O’Loughlin’s motion to withdraw (Filing No.
75) is granted.
       April L. O’Loughlin shall forthwith provide Eric W. Kruger any discovery materials
provided to the defendant by the government and any such other materials obtained by Ms.
O’Loughlin which are material to Carlos Ramos’s defense.
       The clerk shall provide a copy of this order to Eric W. Kruger.
       IT IS SO ORDERED.
       Dated this 14th day of December, 2018.



                                                    BY THE COURT:


                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
